OPINION OF THE COURT
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order of the Appellate Division insofar as it granted summary judgment to defendant Insurance Company of the State of Pennsylvania affirmed, with costs, for the reasons stated in the opinion by Justice Joseph P. Sullivan at the Appellate Division (137 AD2d 170) addressing that portion of the litigation; appeal from so much of the order insofar as it denied plaintiffs’ *948motion for summary judgment against defendants Seiger & Smith, Inc., and Vasaka dismissed, without costs, upon the ground that that portion of the order does not finally determine the action between the affected parties within the meaning of the Constitution.
Concur: Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa.